Citation Nr: 0835488	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The May 2005 rating decision also denied entitlement to 
service connection for a disability manifested by shortness 
of breath.  The veteran submitted a notice of disagreement 
with this decision and a statement of the case was issued.  
The veteran responded with a substantive appeal in which he 
indicated that he wanted to limit his appeal to the issue of 
entitlement to service connection for hepatitis C.  The issue 
of entitlement to service connection for shortness of breath 
has not been certified to the Board and will not be addressed 
in this decision.

The veteran appeared at a hearing at the RO before the 
undesigned in May 2008.  


FINDING OF FACT

Hepatitis C was not manifested during active service, and is 
not related to a disease or injury during active service.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service nor may hepatitis be presumed to have been incurred 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

A March 2005 letter informed the veteran of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
the appellant was responsible for obtaining.  The letter also 
told him to submit relevant evidence in his possession.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in April 2006. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  

As to the necessity for an examination, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

As discussed below, there is no competent and credible 
evidence that Hepatitis C may be related to service.

Service Connection

Service connection will be granted if it is shown that the 
veteran has disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as hepatitis, becomes manifest to 
a compensable degree within one year of service, service 
connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

If a chronic disease is diagnosed in service, and any time 
thereafter, no matter how remote in time from service; 
service connection will be conceded.  38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service even though there is no 
evidence of such disease during such period of service. 38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

For veteran's exposed to herbicides, the following diseases 
shall be service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Hepatitis C is not among the diseases presumptively service 
connected in veterans exposed to herbicides.  38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.309.  The veteran could still establish 
service connection with competent evidence relating the 
disability to AO exposure or another disease or injury in 
service.  Stefle v. Nicholson, 21 Vet App 120 (2007); see 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

A review of the veteran's service medical records reveals 
that they are devoid of any findings or diagnoses of 
Hepatitis C.  The first objective medical finding of 
Hepatitis C did not occur until the 1990's.

The veteran maintains that his current Hepatitis C is related 
to his period of service in Vietnam.  He has set forth 
several incidents that he feels are the cause of his 
Hepatitis C.  The veteran has indicated that the possible 
sources of his current Hepatitis C arise from air jet 
inoculations given to him during service.  The veteran has 
also reported having injected cocaine intravenously while in 
Vietnam.  He has further stated that he pierced his right ear 
with a needle and that he had a tattoo etched on his forearm 
by a friend while in Vietnam.  He additionally has reported 
using cocaine intra-nasally while in Vietnam and in the 
United States.  The veteran has also noted that he engaged in 
high risk sexual activity while in Vietnam.  

At the time of his May 2008 hearing the veteran testified 
that he was first diagnosed with Hepatitis C in 1994 or 1995.  
He noted that the diagnosis came about during routine blood 
testing for diabetes.  He reported that he was in Vietnam for 
about one and one-half years.  He said that he received many 
air gun inoculations during his service in Vietnam.  He 
stated that soldiers received these injections one after 
another without any sterilization. 

The veteran also reported piercing his right ear in service 
with a needle which had been shared by others.  The needle 
was not sterilized as it went from one person to another.  He 
further noted receiving a tattoo from a fellow soldier who 
had made a home-made tattooing machine.  He also testified 
that he was involved in handling the killed-in-action and 
that he had to carry them and dig holes and place the bodies 
in the holes.  He did this work without any gloves.  

The veteran has met the first criteria for a grant of service 
connection for Hepatitis C as he has a current diagnosis of 
Hepatitis C.  

As to the veteran's claim that his Hepatitis C results from 
air gun injections received in service, the Board notes that 
in a June 2004 VA Fast Letter 04-13, the Acting Director of 
VA's Compensation and Pension service observed that it was 
biologically plausible for air gun injectors to transmit 
infections with the Hepatitis C virus.  However, and most 
noteworthy in this matter, she also noted the lack of 
scientific evidence documenting such transmission.  She 
further noted that the highest prevalence of Hepatitis C 
infection was among those with repeated direct percutaneous 
(through skin) exposure to blood (for example, injection drug 
users). She also noted that since the 1990s, injection drug 
use had been the principal mode of transmission of Hepatitis 
C infection.  She further observed that the virus could 
potentially be transmitted with the reuse of needles for 
tattoos and that occupational exposure might occur in the 
health care setting.  Finally, she noted that the source of 
infection was unknown in 30 percent of chronic Hepatitis C 
cases.  Therefore, she concluded that in cases where an 
examiner believed air gun injection was the source, the 
examiner had to supply full rationale.

Were the appellant's report of residual blood on the air gun 
deemed wholly credible, there is still no competent medical 
evidence supporting the veteran's belief that it was that 
incident that caused the disorder in question.  


As it relates to the veteran's claims that he pierced his 
right ear and had a tatoo etched on his forearm, the service 
treatment records do not report any findings of a pierced 
right ear or a tattoo.  While the veteran has reported not 
having had a physical at the time of his discharge, a May 
1972 administrative discharge examination is of record 
revealing normal findings for the external ears.  The 
examiner was specifically asked to report identifying body 
marks and tattoos, but the only reported findings were a one 
inch scar on his mid forehead and a 3/4 inch scar on his left 
temple.  Private treatment records show that when hepatitis 
was first identified in October 1998, the veteran reported 
that he had received tattoos in 1978 and 1985.  No in-service 
risk factors were reported.  Given the contemporaneous 
record, his recent reports of having pierced his ear and 
received a tattoo while in service are not credible.  

While the veteran is competent to describe having picked up 
body parts in service, his failure to report this activity 
when hepatitis was initially diagnosed, casts some doubt on 
the credibility of this report.  In any event, the veteran is 
a lay person and lacks the medical expertise to provide an 
opinion as to whether an etiological relationship exists 
between his current Hepatitis C and any event during service, 
including picking up body parts.  His assertions in this 
regard are not probative of whether his current Hepatitis C 
is related to picking up body parts in service.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There is no competent 
evidence of a relationship between current Hepatitis C and 
the veteran's picking up body parts in service.  

Likewise, as it relates to the claims of inservice high risk 
sexual activity, although the veteran is competent to 
describe such activity; however, he lacks the medical 
expertise to provide an opinion as to whether an etiological 
relationship exists between his current Hepatitis C and high 
risk sexual activity in service.  His assertions in this 
regard are not probative of whether his current Hepatitis C 
is related to inservice high risk sexual activity.  
Furthermore, there is no competent evidence of a relationship 
between any current Hepatitis C and the veteran's claimed 
inservice high risk sexual activity.  

As to the veteran's claim of service connection for Hepatitis 
C as a result of intravenous and intranasal drug usage in 
service, the Board notes that no compensation shall be paid 
if the disability resulting from injury or disease in service 
is a result of the veteran's abuse of drugs.  38 U.S.C.A. § 
1110.  Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301.


In this case, post-service medical records fail to establish 
a causal relationship or linkage between any current 
Hepatitis C and the veteran's period of service.  
Furthermore, there is no competent evidence of a relationship 
between any current Hepatitis C and his period of service, 
including exposure to AO.  


ORDER

Service connection for Hepatitis C is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


